Citation Nr: 1507693	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 31, 1998 to November 17, 2007, which is considered honorable for VA purposes; he also served from November 18, 2007 to January 15, 2009, which is a period of service that is not considered honorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at a December 2014 videoconference hearing, and a transcript of this hearing is of record.

In a July 2012 statement, the Veteran requested service connection for pain in his left hip.  As this issue has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran has experienced low back pain since his in-service motor vehicle accident.  


CONCLUSION OF LAW

The criteria to establish service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran contends that he has experienced chronic low back pain since he was in a 2007 motor vehicle accident.  The Veteran explained that the accident occurred while he was trying to avoid another car, his car had flipped over three times and he was thrown around in the vehicle sustaining scratches to his back from shattered glass.  He said he had back pain upon climbing out of the vehicle.  See January 2012 statement.  

A January 2007 private hospital record documents that the Veteran received treatment for complaints of back pain and abrasions on his back following a car accident.  No x-ray was taken of his lumbar spine.  

The Veteran complained of chronic low back pain.  A May 2011 VA x-ray report of the Veteran's lumbar spine revealed a moderate lumbar instability, no spondylosis and mild degenerative joint disease L1-S1.  See December 2011 VA treatment record.  

The Veteran underwent a VA examination in November 2011.  The Veteran reported his in-service motor vehicle accident and explained that he did not receive further treatment for his low back pain until after his service discharge in 2009, at which time, he began receiving pain medication and physical therapy.  Upon objective evaluation, the VA examiner found that the Veteran experienced a mild disability from his low back strain.  Concluding that the Veteran's x-ray showed no spondylosis, the VA examiner opined that the Veteran's low back strain was less likely than not related to his in-service motor vehicle accident.  

At a December 2014 Board hearing, the Veteran testified that his low back symptoms gradually increased in severity since his 2007 motor vehicle accident.  At the time of his accident, he said he received x-rays to determine if he had any broken bones.  When the Veteran received an x-ray of his lumbar spine in 2011, he said VA told him he had mild degenerative arthritis in his lower back that was probably the result of the hard impact he sustained in the car accident.  

The Board finds that the November 2011 VA examiner's opinion relied on x-ray evidence that the Veteran did not have lumbar spine spondylosis, but ignored x-ray evidence that showed that the Veteran had degenerative arthritis of his lumbar spine.  As the VA examiner's opinion is based on an inaccurate factual premise, the opinion has little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The evidence demonstrates that the Veteran has a diagnosis of mild degenerative joint disease of the lumbar spine.  The Veteran had an in-service car accident which caused back pain.  Finally, the Board finds that the Veteran's statements that he has had low back pain since his 2007 car accident are both competent and credible as there is no evidence to the contrary.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a low back disability must be granted.  


ORDER

Entitlement to service connection for a low back disability is granted. 

REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board finds that the September 2010 VA audiological examination was inadequate.  The Veteran diagnosed the Veteran with mild right ear sensorineural hearing loss.  The VA examiner found that the Veteran had normal hearing in his right ear while in-service based on 1998, 2002 and 2008 audiological examinations.  The VA examiner also found that the Veteran's current right ear hearing loss was flat in nature, which did not strongly suggest noise exposure as a causative factor.  Therefore, the VA examiner opined that the Veteran's current right ear hearing loss was less likely as not due to his military noise exposure from 1998 to 2007.  The Board finds that this opinion is inadequate as it failed to consider and address the evidence of a slight frequency shift in-service and the Veteran's reported absence of post-military noise exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, a remand for a VA examination to determine the etiology of the Veteran's right ear hearing loss is required. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for his hearing loss that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the electronic claims file.  

2.  After the above development is completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of the Veteran's right ear hearing loss.

The electronic claims file, including a copy of this REMAND, should be made available to the examiner.

All appropriate tests and studies should be conducted. 

After a review of the record on appeal, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that any current right ear hearing loss is etiologically related to the Veteran's period of active duty service, including military noise exposure, or manifested within one year of separation from service?  

In providing the above opinion, the examiner is asked to consider the following:

October 2002, June 2008 and August 2008 audiological examinations which document that the Veteran reported being aware of a change in his hearing.  

The Veteran's threshold shifts at frequency levels 1000 Hertz (Hz) to 4000 Hz in his right ear as shown in audiometry results from his April 1998 and October 2002 examinations; and at frequency levels 500 Hz to 6000 Hz in his right ear as shown in audiometry results from his October 2002 and June 2008 examinations.  

The Veteran's statements that he had no post-military occupational or recreational noise exposure.  

If it is the opinion of the examiner that the Veteran's current right ear hearing loss is not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss. 

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


